Citation Nr: 0805955	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  07-28 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion 



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant asserts that he had active duty from June 1966 
to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which determined that the claimant 
does not have the required military service to be eligible 
for VA benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In a statement, received in January 2008, the appellant 
stated that he desired a hearing before a Veterans Law Judge 
at the RO.  Therefore, a remand is required to schedule the 
appellant for a hearing.  See 38 C.F.R. § 20.700 (2007).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the RO in 
the order that the request was received.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

